Title: To George Washington from Thomas Peter, 14 June 1798
From: Peter, Thomas
To: Washington, George



Dr Sir
George Town 14th June 1798

I have again Received from Mr Francis Deakins some Money on your Account, say Seventy Nine dollars, two Tobacco Notes

1953 lb. Nett & a Statement, all of which you have here inclosed, (the Money counts Eighty dollars which is one more than is your due, but that I have placed to your Account for the want of change to make out the exact sum[)]—Mrs Peter sends her Love to you, Mrs Washington & Nelly, my very best Respects, & am with much Esteem Dear sir yours Sincy

Thomas Peter

